DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 14-17, 19-20, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nauseef et al (US 2016/0212466 A1).
As to claim 1: Nauseef discloses a system (Figs. 1-8, “a system 200/300”; Abstract, ¶0044), comprising: 
one or more computers (Figs. 1-8, one or more computers 104/202/206/300; ¶0034-0044); and 
one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (Figs. 1-8, “one or more storage devices 210/218/304” storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations; ¶0034-0044) comprising: 
receiving, by a computing device, first data indicative of a first time-evolving movement of a portion of a body during a collection period from one or more devices associated with the body (Figs. 1-8, receiving, by a computing device, first data indicative of a first time-evolving movement of a portion of a body during a collection period from “one or more devices 104/202” associated with the body; ¶0004-0010, 0034-0044, 0118-0119); 
generating, by the computing device, feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period (Figs. 1-8, generating, by the computing device, feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period; ¶0004-0010, 0034-0044, 0113-0119); 
detecting, by the computing device, a first data type of the first data, wherein the first data type is associated with the first time-evolving movement of the portion of the body, the first data type being one of a plurality of data types, and wherein each data type of the plurality of data types is associated with a different time-evolving movement of the portion of the body (Figs. 1-8, detecting, by the computing device, a first data type of the first data, wherein the first data type is associated with the first time-evolving movement of the portion of the body, the first data type being one of a plurality of data types, and wherein each data type of the plurality of data types is associated with a different time-evolving movement of the portion of the body; ¶0004-0010, 0035-0044, 0118-0119); 
in response to detecting the first data type of the first data, identifying, by the computing device, one or more existing predictive models that represent a plurality of specified emotions using the detected first data type of the first data, wherein (i) inputs to each of the one or more existing predictive models correspond to the generated feature data and (ii) outputs from each of the one or more existing predictive models correspond to data indicative of a specified emotion of the plurality of specified emotions (Figs. 1-8, in response to detecting the first data type of the first data, identifying, by the computing device, one or more existing predictive models that represent a plurality of specified emotions using the detected first data type of the first data, wherein (i) inputs to each of the one or more existing predictive models correspond to the generated feature data and (ii) outputs from each of the one or more existing predictive models correspond to data indicative of a specified emotion of the plurality of specified emotions; ¶0004-0010, 0035-0044, 0114-0119, wherein a relevance score represents feature data); 
applying, by the computing device, at least one of a pattern recognition algorithm or a machine learning algorithm to the generated feature data and to the identified one or more existing predictive models associated with corresponding default emotions (Figs. 1-8, applying, by the computing device, at least one of a pattern recognition algorithm or a machine learning algorithm to the generated feature data and to the identified one or more existing predictive models associated with corresponding default emotions; ¶0004-0010, 0035-0044, 0107-0119); 
in response to application of the least one pattern recognition algorithm or the machine learning algorithm, identifying, by the computing device, a particular emotion of the plurality of specified emotions represented by the first time-evolving movement of the portion of the body during the collection period (Figs. 1-8, in response to application of the least one pattern recognition algorithm or the machine learning algorithm, identifying, by the computing device, a particular emotion of the plurality of specified emotions represented by the first time-evolving movement of the portion of the body during the collection period; ¶0004-0010, 0033-0044, 0102-0119); and
providing, by the computing device, data indicative of the particular emotion for presentation through the user interface (Figs. 1-8, providing, by the computing device, data indicative of the particular emotion for presentation through the user interface 500; Abstract, ¶0004-0018, 0033-0044, 0102-0119). 
As to claim 15: Claim 15 is another version of claim 1. Nauseef discloses a computer-implemented method (Figs. 1-8, “a computer-implemented method”; Abstract, ¶0002, 0018) comprising: 
receiving, by a computing device, first data indicative of a first time-evolving movement of a portion of a body during a collection period from one or more devices associated with the body (Figs. 1-8, receiving, by “a computing device 104/202/206/300”, first data  indicative of a first time-evolving movement of a portion of a body during a collection period from “one or more devices 104/202” associated with the body; ¶0034-0044, 0114-0119); 
generating, by the computing device, feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period (Figs. 1-8, generating, by the computing device, feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period; ¶0034-0044, 0114-0119); 
detecting, by the computing device, a first data type of the first data, wherein the first data type is associated with the first time-evolving movement of the portion of the body, the first data type being one of a plurality of data types, and wherein each data type of the plurality of data types is associated with a different time-evolving movement of the portion of the body (Figs. 1-8, detecting, by the computing device, a first data type of the first data, wherein the first data type is associated with the first time-evolving movement of the portion of the body, the first data type being one of a plurality of data types, and wherein each data type of the plurality of data types is associated with a different time-evolving movement of the portion of the body; ¶0004-0010, 0035-0044, 0118-0119); 
in response to detecting the first data type of the first data,  identifying, by the computing device, one or more existing predictive models that represent a plurality of specified emotions using the detected first data type of the first data, wherein (i) inputs to each of the one or more existing predictive models correspond to the generated feature data and (ii) outputs from each of the one or more existing predictive models correspond to data indicative of a specified emotion of the plurality of specified emotions (Figs. 1-8, in response to detecting the first data type of the first data,  identifying, by the computing device, one or more existing predictive models that represent a plurality of specified emotions using the detected first data type of the first data, wherein (i) inputs to each of the one or more existing predictive models correspond to the generated feature data and (ii) outputs from each of the one or more existing predictive models correspond to data indicative of a specified emotion of the plurality of specified emotions; ¶0004-0010, 0035-0044, 0114-0119, wherein a relevance score represents feature data); 
applying, by the computing device, at least one of a pattern recognition algorithm or a machine learning algorithm to the generated feature data and to the identified one or more existing predictive models associated with corresponding default emotions (Figs. 1-8, applying, by the computing device, at least one of a pattern recognition algorithm or a machine learning algorithm to the generated feature data and to the identified one or more existing predictive models associated with corresponding default emotions; ¶0004-0010, 0035-0044, 0107-0119); 
in response to application of the least one pattern recognition algorithm or the machine learning algorithm, identifying, by the computing device, a particular emotion of the plurality of specified emotions represented by the first time-evolving movement of the portion of the body during the collection period (Figs. 1-8, in response to application of the least one pattern recognition algorithm or the machine learning algorithm, identifying, by the computing device, a particular emotion of the plurality of specified emotions represented by the first time-evolving movement of the portion of the body during the collection period; ¶0004-0010, 0033-0044, 0102-0119); and
providing, by the computing device, data indicative of the particular emotion for presentation through a user interface (Figs. 1-8, providing, by the computing device, data indicative of the particular emotion for presentation through the user interface 500; Abstract, ¶0004-0018, 0033-0044, 0102-0119). 
As to claim 20: Claim 20 is another version claim of claim 1. The prior art Nauseef closes a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations (Figs. 1-8, “a non-transitory computer-readable medium 304” storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations; Abstract, ¶0047, 0061-0071) comprising: 
receiving, by a computing device, first data indicative of a first time-evolving movement of a portion of a body during a collection period from one or more devices associated with the body; generating, by the computing device, feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period (Figs. 1-8, receiving, by “a computing device 104/202/206/300”, first data indicative of a first time-evolving movement of a portion of a body during a collection period from one or more devices associated with the body; ¶0034-0044, 0114-0119);
generating, by the computing device, feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period (Figs. 1-8, generating, by the computing device, feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period; ¶0034-0044, 0114-0119); 
detecting, by the computing device, a first data type of the first data, wherein the first data type is associated with the first time-evolving movement of the portion of the body, the first data type being one of a plurality of data types, and wherein each data type of the plurality of data types is associated with a different time-evolving movement of the portion of the body (Figs. 1-8, detecting, by the computing device, a first data type of the first data, wherein the first data type is associated with the first time-evolving movement of the portion of the body, the first data type being one of a plurality of data types, and wherein each data type of the plurality of data types is associated with a different time-evolving movement of the portion of the body; ¶0004-0010, 0035-0044, 0118-0119); 
in response to detecting the first data type of the first data,  identifying, by the computing device, one or more existing predictive models that represent a plurality of specified emotions using the detected first data type of the first data, wherein (i) inputs to each of the one or more existing predictive models correspond to the generated feature data and (ii) outputs from each of the one or more existing predictive models correspond to data indicative of a specified emotion of the plurality of specified emotions (Figs. 1-8, in response to detecting the first data type of the first data,  identifying, by the computing device, one or more existing predictive models that represent a plurality of specified emotions using the detected first data type of the first data, wherein (i) inputs to each of the one or more existing predictive models correspond to the generated feature data and (ii) outputs from each of the one or more existing predictive models correspond to data indicative of a specified emotion of the plurality of specified emotions; ¶0004-0010, 0035-0044, 0114-0119, wherein a relevance score represents feature data); 
applying, by the computing device, at least one of a pattern recognition algorithm or a machine learning algorithm to the generated feature data and to the identified one or more existing predictive models associated with corresponding default emotions (Figs. 1-8, applying, by the computing device, at least one of a pattern recognition algorithm or a machine learning algorithm to the generated feature data and to the identified one or more existing predictive models associated with corresponding default emotions; ¶0004-0010, 0035-0044, 0107-0119); 
in response to application of the least one pattern recognition algorithm or the machine learning algorithm, identifying, by the computing device, a particular emotion of the plurality of specified emotions represented by the first time-evolving movement of the portion of the body during the collection period (Figs. 1-8, in response to application of the least one pattern recognition algorithm or the machine learning algorithm, identifying, by the computing device, a particular emotion of the plurality of specified emotions represented by the first time-evolving movement of the portion of the body during the collection period; ¶0004-0010, 0033-0044, 0102-0119); and
providing, by the computing device, data indicative of the particular emotion for presentation through a user interface (Figs. 1-8, providing, by the computing device, data indicative of the particular emotion for presentation through the user interface 500; Abstract, ¶0004-0018, 0033-0044, 0102-0119). 
As to claims 2, 16: Nauseef discloses receiving the first data indicative of the first time-evolving movement of the portion of the body during the collection period further comprises: 
receiving, by the computing device, the first data indicative of the first time-evolving movement of the portion of the body that touches a surface of the one or more devices associated with the body during the collection period (Figs. 1-8, receiving, by the computing device, the first data indicative of the first time-evolving movement of the portion of the body that touches a surface of the one or more devices associated with the body during the collection period; ¶0004-0010, 0039-0041, 0074-0092).  
As to claims 3, 17: Nauseef discloses receiving the first data indicative of the first time-evolving movement of the portion of the body during the collection period further comprises: 
receiving, by the computing device, the first data indicative of the first time-evolving movement of the portion of the body that attaches to the one or more devices associated with the body during the collection period (Figs. 1-8, receiving, by the computing device, the first data indicative of the first time-evolving movement of the portion of the body that attaches to the one or more devices associated with the body during the collection period; ¶0004-0010, 0039-0041, 0074-0092).
As to claims 5, 19: Nauseef discloses the one or more devices comprises at least one of a camera, a sensor, a client device, a mouse, a chair, a smart watch, a smart ring, or a smart fabric (Figs. 1-9, the one or more devices comprises at least one of a camera, a sensor, a client device, a mouse, a chair, a smart watch, a smart ring, or a smart fabric; ¶0039).
As to claim 9: Nauseef discloses the one or more existing predictive models correlate each of the plurality of specified emotions with ranges of second feature values that characterize time-evolving body movements during prior collection periods, and wherein identifying the particular emotion as indicative of the first time-evolving movement of the portion of the body further comprises: determining, by the computing device, a level of intensity of the particular emotion in response to applying the machine learning algorithm to the generated feature data and to the identified one or more existing predictive models; and based on the determination of the particular emotion represented by the first time-evolving movement of the portion of the body and the level of intensity of the particular emotion, establishing, by the computing device, that the generated feature data correspond to a portion of features of the second feature values, the portion of the features corresponding to one of the particular emotions (Figs. 1-8, determining, by the computing device, a level of intensity of the particular emotion in response to applying the machine learning algorithm to the generated feature data and to the identified one or more existing predictive models; and based on the determination of the particular emotion represented by the first time-evolving movement of the portion of the body and the level of intensity of the particular emotion, establishing, by the computing device, that the generated feature data correspond to a portion of features of the second feature values, the portion of the features corresponding to one of the particular emotions; Abstract, ¶0004-0010, 0039-0041, 0074-0092, 0102-0119).
As to claim 14: Nauseef discloses each of the one or more existing predictive models corresponds to a distinct emotion of the plurality of specified emotions (Figs. 1-8, each of the one or more existing predictive models corresponds to a distinct emotion of the plurality of specified emotions; ¶0004-0018, 0033-0038, 0054-0056). 
As to claim 22: Nauseef discloses receiving, by the computing device, second data indicative of a second time-evolving movement of a portion of the body during a second collection period from the one or more devices associated with the body; generating, by the computing device, second feature data that characterizes the second data indicative of the second time-evolving movement of the portion of the body during distinct times within the second collection period; and determining, by the computing device, the second feature data represents a mixed emotion, where a first portion of the second time-evolving movement represents a first emotion and a second portion of the second time-evolving movement represents a second emotion, wherein the first emotion is different from the second emotion (Figs. 1-8, receiving, by the computing device, second data indicative of a second time-evolving movement of a portion of the body during a second collection period from the one or more devices associated with the body; generating, by the computing device, second feature data that characterizes the second data indicative of the second time-evolving movement of the portion of the body during distinct times within the second collection period; and determining, by the computing device, the second feature data represents a mixed emotion, where a first portion of the second time-evolving movement represents a first emotion and a second portion of the second time-evolving movement represents a second emotion, wherein the first emotion is different from the second emotion; Abstract, ¶0004-0014, 0036-0042).  
As to claim 23: Nauseef discloses in response to generating the feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period, obtaining, by the computing device, digital image data; modifying, by the computing device, one or more visual characteristics of the obtained digital image data based on at least the data indicative of the specified emotion and the generated feature data; transmitting, by the computing device, at least a portion of the modified digital image data to a device of a user associated with the body (Figs. 1-8, Abstract, ¶0004-0014, 0034-0042, 0050-0053, 0088-0091).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7-8, 10-11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauseef et al (US 2016/0212466 A1), as applied to claims 1, 15 above, and further in view of Case et al (US 2015/0002483 A1).
 As to claims 4, 18: Nauseef does not expressly disclose receiving the first data indicative of the first time-evolving movement of the portion of the body during the collection period further comprises: receiving, by the computing device, the first data indicative of the first time-evolving movement of the portion of the body that distantly holds the one or more devices associated with the body during the collection period. However, Case teaches a system comprises a computing device, wherein receiving, by the computing device, a first data indicative of a first time-evolving movement of a portion of a body that distantly holds one or more devices associated with the body during the collection period (Figs. 1-4, a system comprises “a computing device 200”, wherein receiving, by the computing device, “a first data 402A-402B” indicative of a first time-evolving movement of a portion of a body that distantly holds “one or more devices 403A-A03B” associated with the body during the collection period; ¶0027-0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauseef to implement a stylus which performs an input to the computing device, such that receiving the first data indicative of the first time-evolving movement of the portion of the body during the collection period further comprises: receiving, by the computing device, the first data indicative of the first time-evolving movement of the portion of the body that distantly holds the one or more devices associated with the body during the collection period as taught by Case. The motivation would have been in order to identifying two or more inputs ascertained via a device surface, the two or more inputs comprising: a symbol input; and one or more of an additional symbol input and a writing input; determining, using at least one processor, a relationship between the two or more inputs; and executing an action corresponding to the determined relationship (Case: Abstract).
As to claim 7: Nauseef does not expressly disclose receiving the first data indicative of the first time-evolving movement of the portion of the body during the collection period further comprises: receiving, by the computing device, the first data that represents at least one of: two-dimensional positions of contact between the portion of the body and a surface of a device of the one or more devices during the collection period, a movement of the portion of the body through an environment during the collection period, or three-dimensional positional movements at discrete collection times during the collection period. However, Case teaches a system comprises a computing device, wherein receiving, by the computing device, the first data that represents at least one of: two-dimensional positions of contact between the portion of the body and a surface of a device of the one or more devices during the collection period, a movement of the portion of the body through an environment during the collection period, or three-dimensional positional movements at discrete collection times during the collection period (Figs. 1-4, a system comprises “a computing device 200”, wherein receiving, by the computing device, “a first data 402A-402B” that represents at least one of: two-dimensional positions of contact between the portion of the body and a surface of a device of the one or more devices during the collection period, a movement of the portion of the body through an environment during the collection period, or three-dimensional positional movements at discrete collection times during the collection period; ¶0027-0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauseef to have the computing device receiving the first data indicative of the first time-evolving movement of the portion of the body during the collection period further comprises: receiving, by the computing device, the first data that represents at least one of: two-dimensional positions of contact between the portion of the body and a surface of a device of the one or more devices during the collection period, a movement of the portion of the body through an environment during the collection period, or three-dimensional positional movements at discrete collection times during the collection period. as taught by Case. The motivation would have been in order to identifying two or more inputs ascertained via a device surface, the two or more inputs comprising: a symbol input; and one or more of an additional symbol input and a writing input; determining, using at least one processor, a relationship between the two or more inputs; and executing an action corresponding to the determined relationship (Case: Abstract). 
As to claim 8: Nauseef does not expressly disclose generating the feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period further comprises: generating, by the computing device, differences in the two-dimensional positions of contact position and applied pressure between successive pairs of the distinct times within the collection period; and based on the generated differences, deriving, by the computing device, the feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body, wherein the feature data comprises at least one of (i) a speed of the portion of the body at each of the distinct times, (ii) an acceleration of the portion of the body at each of the distinct times, (iii) a displacement of the portion of the body at each of the distinct times, (iv) a direction of the movement of the portion of the body at each of the distinct times, (v) a change in calibrated pressure during successive pairs of the distinct times, (vi) an area of contact between the portion of the body and a surface of a device from the one or more devices, or (v) a shape of a movement of the portion of the body along the surface of the device of the one or more devices. However, Case teaches a system comprises a computing device, wherein generating the feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period further comprises: generating, by the computing device, differences in the two-dimensional positions of contact position and applied pressure between successive pairs of the distinct times within the collection period; and based on the generated differences, deriving, by the computing device, the feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body, wherein the feature data comprises at least one of (i) a speed of the portion of the body at each of the distinct times, (ii) an acceleration of the portion of the body at each of the distinct times, (iii) a displacement of the portion of the body at each of the distinct times, (iv) a direction of the movement of the portion of the body at each of the distinct times, (v) a change in calibrated pressure during successive pairs of the distinct times, (vi) an area of contact between the portion of the body and a surface of a device from the one or more devices, or (v) a shape of a movement of the portion of the body along the surface of the device of the one or more devices (Figs. 1-4, a system comprises “a computing device 200”, wherein generating the feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body during distinct times within the collection period further comprises: generating, by the computing device, differences in the two-dimensional positions of contact position and applied pressure between successive pairs of the distinct times within the collection period; and based on the generated differences, deriving, by the computing device, the feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body, wherein the feature data comprises at least one of (i) a speed of the portion of the body at each of the distinct times, (ii) an acceleration of the portion of the body at each of the distinct times, (iii) a displacement of the portion of the body at each of the distinct times, (iv) a direction of the movement of the portion of the body at each of the distinct times, (v) a change in calibrated pressure during successive pairs of the distinct times, (vi) an area of contact between the portion of the body and a surface of a device from the one or more devices, or (v) a shape of a movement of the portion of the body along the surface of the device of the one or more devices; ¶0027-0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauseef to the computing device generates differences in the two-dimensional positions of contact position and applied pressure between successive pairs of the distinct times within the collection period; and based on the generated differences, deriving, by the computing device, the feature data that characterizes the first data indicative of the first time-evolving movement of the portion of the body, wherein the feature data comprises at least one of (i) a speed of the portion of the body at each of the distinct times, (ii) an acceleration of the portion of the body at each of the distinct times, (iii) a displacement of the portion of the body at each of the distinct times, (iv) a direction of the movement of the portion of the body at each of the distinct times, (v) a change in calibrated pressure during successive pairs of the distinct times, (vi) an area of contact between the portion of the body and a surface of a device from the one or more devices, or (v) a shape of a movement of the portion of the body along the surface of the device of the one or more devices as taught by Case. The motivation would have been in order to identifying two or more inputs ascertained via a device surface, the two or more inputs comprising: a symbol input; and one or more of an additional symbol input and a writing input; determining, using at least one processor, a relationship between the two or more inputs; and executing an action corresponding to the determined relationship (Case: Abstract). 
As to claim 10: Nauseef does not expressly disclose transmitting data indicative of the particular emotion to the computing device further comprises: generating, by the computing device, interface data that represents the particular emotion and the level of intensity of the particular emotion, wherein the interface data comprises at least one of: (i) textual data that identifies the particular emotion represented by the first time-evolving movement of the portion of the body and the level of intensity of the particular emotion, (ii) layout data specifying a position of the textual data within a graphical user interface (GUI) presented by a client device, or (iii) interface characteristics that enable a user associated with the client device to visually perceive the particular emotion within the GUI presented by the client device. However, Case teaches a system comprises a computing device, wherein transmitting data indicative of the particular emotion to the computing device further comprises: generating, by the computing device, interface data that represents the particular emotion and the level of intensity of the particular emotion, wherein the interface data comprises at least one of: (i) textual data that identifies the particular emotion represented by the first time-evolving movement of the portion of the body and the level of intensity of the particular emotion, (ii) layout data specifying a position of the textual data within a graphical user interface (GUI) presented by a client device, or (iii) interface characteristics that enable a user associated with the client device to visually perceive the particular emotion within the GUI presented by the client device (Figs. 1-11, a system comprises “a computing device 200”, wherein transmitting data indicative of a particular emotion to the computing device further comprises: generating, by the computing device, interface data that represents the particular emotion and the level of intensity of the particular emotion, wherein the interface data comprises at least one of: (i) textual data that identifies the particular emotion represented by the first time-evolving movement of the portion of the body and the level of intensity of the particular emotion, (ii) layout data specifying a position of the textual data within a graphical user interface (GUI) presented by a client device, or (iii) interface characteristics that enable a user associated with the client device to visually perceive the particular emotion within the GUI presented by the client device; ¶0022-0025, 0038, 0059-0063, 0065-0070, 0079-0091). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauseef to implement a user interface, such that transmitting data indicative of the particular emotion to the computing device further comprises: generating, by the computing device, interface data that represents the particular emotion and the level of intensity of the particular emotion, wherein the interface data comprises at least one of: (i) textual data that identifies the particular emotion represented by the first time-evolving movement of the portion of the body and the level of intensity of the particular emotion, (ii) layout data specifying a position of the textual data within a graphical user interface (GUI) presented by a client device, or (iii) interface characteristics that enable a user associated with the client device to visually perceive the particular emotion within the GUI presented by the client device as taught by Case. The motivation would have been in order to determining an association based on a dimensionality identified with respect to the symbols, determining an association based on an emotion correlated with the symbol(s) input, determining an association based on an identification of shorthand or like script associated with the symbol(s), and determining an association based on one or more lexicons containing associations for the various symbol inputs that may be provided and identified (Case: ¶0038). 
As to claim 11: Nauseef does not expressly disclose the interface characteristics comprise at least one of text color of the GUI presented by the client device, background color of the GUI presented by the client device, or interface skin of the GUI presented by the client device. However, Case teaches a system comprises a computing device, wherein an interface characteristics comprise at least one of text color of a GUI presented by a client device, background color of the GUI presented by the client device, or interface skin of the GUI presented by the client device (Figs. 1-4, an interface characteristics comprise at least one of text color of a GUI presented by a client device, background color of the GUI presented by the client device, or interface skin of the GUI presented by the client device; ¶0027-0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauseef to show the interface characteristics comprise at least one of text color of the GUI presented by the client device, background color of the GUI presented by the client device, or interface skin of the GUI presented by the client device as taught by Case. The motivation would have been in order to provide an information handling device, comprising: a device surface configured to receive user input; one or more processors; and a memory accessible to the one or more processors storing instructions executable by the one or more processors to: identify two or more inputs ascertained via the device surface, the two or more inputs comprising: a symbol input; and one or more of an additional symbol input and a writing input; determine a relationship between the two or more inputs; and execute an action corresponding to the determined relationship (Case: ¶0004).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauseef et al (US 2016/0212466 A1), in view of Case et al (US 2015/0002483 A1), as applied to claim 1 above, and further in view of KIM (US 2015/0264531 A1).
As to claim 12: Nauseef and Case do not expressly disclose receiving, by the computing device, a request from a first user to access a graphical user interface displaying information on identified emotions of a second user; providing, by the computing device to a device associated with the first user, the graphical user interface displaying information on the identified emotions of the second user; receiving, by the computing device, information indicative of pleasant engagement of the first user responsive to the identified emotions of the second user; and generating, by the computing device, a second graphical user interface displaying a plurality of icons representing one or more metrics that provide information indicative of the pleasant engagement of the first user responsive to the identified emotions of the second user. However, Kim teaches a computer device comprise a graphical user interface for receiving, by the computing device, a request from a first user to access a graphical user interface displaying information on identified emotions of a second user; providing, by the computing device to a device associated with the first user, the graphical user interface displaying information on the identified emotions of the second user; receiving, by the computing device, information indicative of pleasant engagement of the first user responsive to the identified emotions of the second user; and generating, by the computing device, a second graphical user interface displaying a plurality of icons representing one or more metrics that provide information indicative of the pleasant engagement of the first user responsive to the identified emotions of the second user (Figs. 32, 38-46, “a computer device 100” comprise “a graphical user interface 121” for receiving, by the computing device, a request from “a first user Kim” to access a graphical user interface displaying information on identified “emotions of a second user Claire”; providing, by the computing device to a device associated with the first user, the graphical user interface displaying information on the identified emotions of the second user; receiving, by the computing device, information indicative of pleasant engagement of the first user responsive to the identified emotions of the second user; and generating, by the computing device, “a second graphical user interface 121 of a second computing device 200” displaying a plurality of icons representing one or more metrics that provide information indicative of the pleasant engagement of the first user responsive to the identified emotions of the second user; ¶0373-0457, “For example, as illustrated in FIG. 42A, the emotion state information may be displayed as an emoticon 4210. The emotion 4210 is a pictorial symbol capable of expressing emotion, and may be an angry-face emoticon, a smiley-face emoticon, or the like” which represents emotion of a second user if the second user and “In response to the `call` key selection, the first wireless communication device 100 may request the server 300 for the emotion state information of the user of the second wireless communication device 200 and receive the emotion state information of the user of the second wireless communication device 200 from the server 300, based on the input identification information of the second wireless communication device 200” represent information indicative of the pleasant engagement of the first user responsive to the identified emotions of the second user, wherein the second computing device includes the same user interface as the first computing device as shown in Fig. 32; ¶0325-0328). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Case to have the user interface to receive a request from a first user to access a graphical user interface displaying information on identified emotions of a second user; providing, by the computing device to a device associated with the first user, the graphical user interface displaying information on the identified emotions of the second user; receiving, by the computing device, information indicative of pleasant engagement of the first user responsive to the identified emotions of the second user; and generating, by the computing device, a second graphical user interface displaying a plurality of icons representing one or more metrics that provide information indicative of the pleasant engagement of the first user responsive to the identified emotions of the second user as taught by Kim. The motivation would have been in order to transmit the update request for the emotion state information of the user of the second wireless communication device based on a user input (Kim: ¶0397).
As to claim 13: Nauseef does not expressly disclose receiving, by the computing device, a request from a first user to access a graphical user interface displaying information on identified emotions of a second user; providing, by the computing device to a device associated with the first user, the graphical user interface displaying information on the identified emotions of the second user to a device associated with the first user; receiving, by the computing device, information indicative of thoughtful feedback of the first user responding to the identified emotions of the second user; and generating, by the computing device, a second graphical user interface displaying a plurality of icons representing one or more metrics that provide information indicative of the thoughtful feedback of the first user responsive to the identified emotions of the second user. However, Kim teaches a computer device comprise a graphical user interface for receiving, oy the computing device, a request from a first user to access a graphical user interface displaying information on identified emotions of a second user: providing, by the computing device to a device associated with the first user, the graphical user interface displaying information on the identified emotions of the second user for a device associated with the first user; receiving, by the computing device, information indicative of thoughtful feedback of the first user responding to the identified emotions of the second user; and generating, by the computing device, a second graphical user interface displaying a plurality of icons representing one or more metrics that provide information indicative of the thoughtful feedback of the first user responsive to the identified emotions of the second user (Figs. 38-46, “a computer device 100” comprise “a graphical user interface 121" for receiving, by the computing device, a request from a first user to access 4 graphical user interface displaying information on identified emotions of a second user; providing, by the computing device to a device associated with the first user, the graphical user interface displaying information on the identified emotions of the second user to a device associated with the first user; receiving, by the computing device, information indicative of thoughtful feedback of the first user responding to the identified emotions of the second user: and generating, by the computing device, a second graphical user interface displaying a plurality of icons representing one or more metrics that provide information indicative of the thoughtful feedback of the first user responsive to the identified emotions of the second user: ¶0373-0457). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauseef ta have the user interface to receive a request from a first user to access a graphical user interface displaying information on identified emotions of a second user; providing, by the computing device to a device associated with the first user, the graphical user interface displaying information on the identified emotions of the second user; receiving, by the computing device, information indicative of pleasant engagement of the first user responsive to the identified emotions of the second user; and generating, by the computing device, a second graphical user interface displaying a plurality of icons representing one or more metrics that provide information indicative of the pleasant engagement of the first user responsive to the identified emotions of the second user as taught by Kim. The motivation would have been in order to transmit the update request for the emotion state information of the user of the second wireless communication device based on a user input (Kim: ¶0397).

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nauseef et al (US 2016/0212466 A1), as applied to claim 1 above, and further in view of Horseman et al (US 2017/0162072 A1).
As to claim 21: Nauseef discloses the computing device further comprises a biometric device (Figs. 1-8, ¶0039-0041, 0074). However, Nauseef does not expressly disclose obtaining, by the computing device, biometric information of the second user; and providing, by the computing device to the device associated with the first user, the graphical user interface displaying information on the identified emotions of the second user and the biometric information of the second user, wherein the biometric information of the second user comprises data indicative of one or more of a heart rate, a respiration rate, a blood pressure, or body temperature. However, Horseman teaches a system comprises a computing device, wherein obtaining, by the computing device, biometric information of a second user; and providing, by the computing device to a device associated with the first user, the graphical user interface displaying information on the identified emotions of the second user and the biometric information of the second user, wherein the biometric information of the second user comprises data indicative of one or more of a heart rate, a respiration rate, a blood pressure, or body temperature (Figs. 1-11, “a system 100” comprises “a computing device 105”, wherein obtaining, by the computing device, biometric information of “a second user 126”; and providing, by the computing device to a device associated with the first user, a graphical user interface displaying information on the identified emotions of the second user and the biometric information of the second user, wherein the biometric information of the second user comprises data indicative of one or more of a heart rate, a respiration rate, a blood pressure, or body temperature; ¶0007-0010, 0014-0016, 0024-0030, 0052-0055, 0069-0070, 0089, 0121, 0141-0156). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauseef to obtaining, by the computing device, biometric information of the second user; and providing, by the computing device to the device associated with the first user, the graphical user interface displaying information on the identified emotions of the second user and the biometric information of the second user, wherein the biometric information of the second user comprises data indicative of one or more of a heart rate, a respiration rate, a blood pressure, or body temperature. However, Horseman teaches a system comprises a computing device, wherein obtaining, by the computing device, biometric information of a second user; and providing, by the computing device to a device associated with the first user, the graphical user interface displaying information on the identified emotions of the second user and the biometric information of the second user, wherein the biometric information of the second user comprises data indicative of one or more of a heart rate, a respiration rate, a blood pressure, or body temperature as taught by Horseman. The motivation would have been in order to enhance use of virtual reality training systems by incorporating biometric feedback and obtaining may include converting physical facial features captured by the one or more facial recognition sensors into electronic facial data indicative of one or more of gender, age, and emotion of the first user. The obtaining may include determining a stress level of the first user responsive to analysis of at least the electronic heart rate data, the electronic respiratory rate data, the electronic skin conductance data, the electronic blood glucose data, and the electronic blood pressure data (Horseman: ¶0006-0010).

Response to Arguments
Applicant’s arguments filed on July 5, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693